     Case 3:20-cv-00435-LRH-WGC Document 23 Filed 01/15/21 Page 1 of 1




 1

 2                                UNITED STATES DISTRICT COURT

 3                                       DISTRICT OF NEVADA
 4
                                             ***
 5    FREDRICK WAID and JENNIFER               Case No. 3:20-cv-00435-LRH-WGC
      ANDERSON, as the appointed co-special
 6    administrators of the estate of ROBERT   ORDER
      ANDERSON JR.; JENNIFER ANDERSON;
 7    JENNIFER ANDERSON, as parent and
 8    guardian of M.R.A., a minor; JENNIFER
      ANDERSON, as parent and guardian of
 9    S.G.A., a minor,

10                                         Plaintiffs,

11           v.

12    LYON COUNTY; and DOES 1-10, inclusive,

13                                       Defendants.
14

15          Plaintiff, Jennifer Anderson, individually and as the appointed co-special administer of the
16   estate of Robert Anderson Jr. and parent and guardian of minors M.R.A. and S.G.A., and Fredrick
17   Waid, appointed co-special administrator of the estate of Robert Anderson Jr. (collectively
18   “Plaintiffs”), move this Court for leave to file a first amended complaint pursuant to Federal Rule
19   of Civil Procedure 15. ECF No. 21. Defendants submitted a non-opposition to Plaintiffs’ motion.
20   ECF No. 22.
21          Based on Defendants’ non-opposition and pursuant to the Court’s local rules and the
22   Federal Rules of Civil Procedure, the Court hereby GRANTS plaintiffs’ motion to amend (ECF
23   No. 21). Plaintiffs’ are to file their amended complaint by February 15, 2021.
24          IT IS SO ORDERED.
25          DATED this 15th day of January, 2021.
26                                                           LARRY R. HICKS
                                                             UNITED STATES DISTRICT JUDGE
27

28
                                                         1
